DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US 6,485,322) in view of Thatcher et al. (US 5,757,998).
Regarding claim 1, Branch discloses an electrical connector system comprising: a circuit card assembly including a host circuit board (26), a socket connector (36) mounted to the host circuit board, and a guide rail (38) extending along the host circuit board, the host circuit board having a contact array of circuit board contacts (46) on an 

Regarding claim 2, Branch discloses the socket connector includes a socket frame (37) on an upper surface of the socket substrate surrounding the upper contact array, the socket frame having a socket cavity receiving the upper contacts, the socket frame having a support surface supporting the bottom of the pluggable module.  
Regarding claim 3, Branch discloses the upper contacts include spring beams being deflectable relative to the socket substrate.  
Regarding claim 4, Branch discloses a lifter spring (41) forward of the socket connector on the upper surface of the host circuit board, the lifter spring configured to lift the pluggable module upward away from the host circuit board.  
Regarding claim 5, Branch discloses the module actuator forces the pluggable module downward against a spring bias of the lifter spring to mate the module contacts of the pluggable module with the upper contacts.  
Regarding claim 7, Branch discloses the actuation feature provided on the top of the module body.  
Regarding claim 8, Branch discloses the actuation feature including a cam surface transferring motion of the module body in the module mating direction to movement of the module contacts in the contact mating direction.  
Regarding claim 9, Branch discloses that the contact mating direction is generally perpendicular to the module mating direction.  
Regarding claim 11, Branch discloses the actuation feature is aligned with the module contact array and located above the module circuit board.  

Regarding claim 13, to the extent that Branch does not disclose the number of rows and columns, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the module contacts of the module contact array arranged in any number of known arrangements, such at least three rows and at least three columns, in order to provide the desired interface.  
Regarding claim 14, Branch discloses the socket substrate comprises a circuit board having vias (between 42, 44) between an upper surface and a lower surface of the socket substrate, the vias electrically connecting the upper contacts and the lower contacts.  
Regarding claim 15, Branch discloses a panel (28) forward of the host circuit board, the panel having a panel opening providing access to the upper surface of the host circuit board and the socket connector, the panel opening receiving the pluggable module for mating with the socket connector.  
Regarding claim 17, Branch discloses comprising a second socket connector mounted to the host circuit board, and a second guide rail extending along the host circuit board, the socket connector and the second socket connector being aligned with each other on opposite sides the host circuit board.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Kuch (US 2,811,700).  
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Schmidgall (US 7,442,047).  
Schmidgall teaches a top includes a rear platform (110) at the rear of the module body and a bump (96) forward of the rear platform, the bump being elevated relative to the rear platform, the bump defining the actuation feature, the module body being moved downward in the contact mating direction when the bump engages the module actuator of the circuit card assembly.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a rear platform and bump, as taught by Schmidgall, in order to provide a resilient and secure connection for the contacts.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Owens et al. (US 4,830,623).    
Owens teaches a backer plate (36) coupled to a lower surface of the host circuit board, the backer plate being coupled to the guide rail by fasteners extending through the host circuit board.  It would have been obvious to one having ordinary skill in the art .  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833